EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Superior Uniform Group, through its Division, BAMKO, Anno unces the Acquisition of Public Identity, Inc. SEMINOLE, FL – August 21, 2017 – Superior Uniform Group, Inc. ® (“Superior”) ( NASDAQ: SGC ), today announced that its division, BAMKO, LLC , (“BAMKO”), acquired substantially all of the assets and assumed certain liabilities of PublicIdentity, Inc. (“Public Identity”) of Los Angeles, CA. The transaction closed effective as of August 21, 2017. Public Identity is a promotional products and branded merchandise agency that provides innovative, high quality merchandise and promotional products to corporate clients and universities across the country. Public Identity has established itself as an industry leader in the sales and marketing of collegiate licensed products. The acquisition of Public Identity is expected to add a base of approximately $6.0 million in annual revenue and be accretive to Superior’s 2017 operating results, exclusive of acquisition related expenses. Public Identity will operate as a division of BAMKO. “The acquisition of Public Identity by BAMKO results in a union that will make our combined entity a force to be reckoned with in the collegiate licensing space,” said Philip Koosed, President of BAMKO. “Over the years, Public Identity has held a well-earned reputation for its ability to provide high quality and innovative collegiate licensed products to college fans and consumers across the country. The opportunity to leverage Public Identity’s expertise and reputation in this space and support it with BAMKO’s award-winning creative, sales, programming, and fulfillment solutions was too great to pass up. We are incredibly eager to start working with the talented associates at Public Identity and providing an unmatched level of support and service to their customers. We are pleased to complete our first acquisition as a part of the Superior family and look forward to reporting on additional acquisitions in the future.” “BAMKO is unlike any other company in the promotional products industry,” said Leland Felsenthal, Founder and President of Public Identity. “BAMKO’s capabilities in technology, global sourcing, creative, and fulfillment help to set them apart from the competitors in our space. We are very excited to introduce our customers to everything that working with BAMKO has to offer. The character and integrity of the BAMKO team, and their commitment to direct, safe, ethical, and environmentally responsible sourcing, is perfectly aligned with the company we’ve worked so hard to build at Public Identity.” Felsenthal will remain with the business as the President of Public Identity, a division of BAMKO. About BAMKO, LLC, a division of Superior Uniform Group, Inc. BAMKO is a full-service retail merchandise sourcing and promotional products agency established in 1999. With offices in the United States, England, China, India, and Brazil, BAMKO is a 24-hour-a-day operation with a truly global reach currently serving many of the world's most successful brands. BAMKO works with its clients to provide a wide range of supply chain solutions, including world-class design, sourcing, production, product development, quality control, testing, logistics, and delivery of goods for clients across the globe. It is a division of Superior Uniform Group. Superior Uniform Group ( NASDAQ: SGC ), established in 1920, is one of America's foremost providers of fine uniforms and image apparel. Headquartered in Seminole, FL, Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide.Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands - particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a "Customer 1st, Every Time!" philosophy and culture.Superior Uniform Group sells its wide range of products through its signature brands Superior I.D.
